Case:17-20831-MER Doc#:172 Filed:07/23/20                    Entered:07/23/20 14:09:23 Page1 of 16




                         UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF COLORADO



 In re:                                                  )       Bankruptcy Case No. 17-20831 MER
          DANIEL RICHARD DOLL,                           )
                                                         )       Chapter 13
                 Debtor.                                 )


                      DEBTOR’S REPLY TO TRUSTEE’S OBJECTION
                  TO DEBTOR’S MOTION TO DISGORGE TRUSTEE’S FEES


        COMES NOW DANIEL RICHARD DOLL (“Debtor”), by and through his attorneys,
 Stephen E. Berken, Sean Cloyes and Thomas Mathiowetz, submits the following Reply to
 Trustee’s Objection to Debtor’s Motion to Disgorge Trustee’s Fees, pursuant to Rule
 5009(a) of the Federal Rules of Bankruptcy Procedure and 11 U.S.C. § 1326(a)(2), and
 states as follows:


 I.       THE STANDING CHAPTER 13 TRUSTEE MAY NOT RETAIN HIS
          STATUTORY PERCENTAGE FEE PURSUANT TO 28 U.S.C. § 586(e) IN
          A CASE THAT WAS DISMISSED PRIOR TO CONFIRMATION.
        Resolution of the issue before the Court turns on the construction of two statutory
 subsections.1 The first is 28 U.S.C. § 586(e), which states that the Trustee “shall collect
 such percentage fee from all payments received by such individual under plans in
 the cases under chapter . . . 13 of title 11 for which such individual serves as standing
 trustee.” 28 U.S.C. § 586(e)(2) (emphasis added).2

       The second subsection is 11 U.S.C. § 1326(a) which states that payments “shall be
 retained by the trustee until confirmation or denial of confirmation. . . . If a plan
 is not confirmed, the trustee shall return any such payments not previously
 paid and not yet due and owing to creditors pursuant to paragraph (3) to the

 1 A third statute, 11 U.S.C. § 349, generally governs the effect of dismissal of all cases under Title
 11 regardless of chapter. Neither party raised this issue, but the result would be same. Under the
 Hamilton "revesting" analysis, all of the funds on hand must be returned to Debtors both under §
 349(b)(3) and under § 1326(a)(2). In re Lundy, *7 n. 8, referencing In re Hamilton, 493 B.R. 31,
 39 (Bankr. M.D. Tenn. 2013).
 2 It is important to note that Debtor is not challenging the setting of the fee in this case, but rather,

 he challenges the Trustee’s claim that the Trustee is permitted to retain such fee in a case that has
 been dismissed before confirmation of a plan. See Response, p. 6 (bankruptcy court does not
 review or adjust a standing trustee’s fee - that is province of the Attorney General and the United
 States trustee.)
                                                    1
Case:17-20831-MER Doc#:172 Filed:07/23/20               Entered:07/23/20 14:09:23 Page2 of 16




 debtor, after deducting any unpaid claim allowed under section 503(b). 11
 U.S.C. § 1326(a)(1)(A) and (a)(2) (emphasis added). 3

        A.      Section 586 Is Ambiguous And Must Be Read In Conjunction
                With § 1326(a).

 According to the Trustee, “Section 586(e) is specific, unambiguous, mandatory, and
 stands on its own: the Trustee shall collect his percentage fee from all payments received.
 There is no reference to whether the plan has been confirmed or not. [Confirmation] is
 not a qualification on whether the trustee’s percentage fee is collected.” Response, p. 7.

        Other courts disagree with the Trustee’s position and have found that § 586 is
 ambiguous. Foulston v. BDT Farms, Inc. (In re BDT Farms, Inc., 21 F.3d 1019, 1023 (10th
 Cir. 1994) (“We can only conclude that § 586(e) is ambiguous.”); Nardello v. Balboa (In
 re Nardello), 514 B.R. 105, 110 (D. N.J. 2014) (“The Court finds Section 586 to be
 ambiguous because it does not define ‘all payments received under plans.’").

        Notwithstanding the findings that § 586 is ambiguous, the Trustee relies solely on
 the construction and analysis in Nardello, finding that § 586(e) makes collection of the
 statutory percentage fee mandatory on all payments received, including in cases
 dismissed before confirmation of a plan. Response, p. 6.4 In Nardello, the District Court
 found that “[t]he plain language of Section 586 directs the standing trustee to collect a
 percentage fee based on ‘all payments received’ by the trustee and this language makes
 payment of the percentage fee mandatory.” Id. at 111. The Court concluded that because
 the percentage fee is separate and apart from payments to creditors, Section 1326(a)(2)
 does not require that it be returned to the debtor. Id. at 113.



 3 Both parties agree that the Trustee’s percentage fee is not an administrative expense under 11
 U.S.C. §§ 1326(a)(2) and 503. See Response, p. 6. (“Trustee agrees with Debtor’s position, as the
 standing Chapter 13 trustee’s percentage fee is not part of 11 U.S.C. § 330 in accordance with 11
 U.S.C. § 326(b).”)
 4 The Trustee does direct the Court to three unreported cases from bankruptcy courts in other

 districts. Response, p. 12 n. 34 - See In re Cryder, No. 11-56676 (Bankr. S.D. Ohio, June 15, 2012);
 In re Antonacci, No. BK-S-08-23349 LBR (Bankr. D. Nev. (December 27, 2011); In re Sheedy, No.
 10-16236 (Bankr. D. Mass. March 11, 2016). Response, p. 12 n. 34; see also, In re Wade, No. 13-
 51209-KMS (Bankr. S.D. Miss. May 5, 2014). However, none of the reported orders supporting
 the retention of the percentage fee provided an extended statutory analysis of the issue, and in
 some cases, it appears no objection or responsive pleading was filed. See In re Dickens, p. 1 n. 1;
 In re Evans, p. 5 n. 6, p. 9. For example, in Cryder, no objection or responsive pleading was filed
 (although the trustee solicited amicus briefs), the UST filed a lengthy brief, and the bankruptcy
 court issued a two-page order with no analysis. In Antonacci, the bankruptcy court's order
 granting the motion was two pages and contained no analysis. In Sheedy, the bankruptcy court
 merely issued an order overruling the Debtor’s objection based on the reasoning set forth in the
 Trustee’s response. In Wade, the Trustee’s motion was unopposed and the Court relied on the
 rulings in Cryder and Antonacci.

                                                  2
Case:17-20831-MER Doc#:172 Filed:07/23/20            Entered:07/23/20 14:09:23 Page3 of 16




        Nardello is the minority rule, and has little support from sister bankruptcy courts.
 The majority of courts that have decided this issue have ruled to the contrary, i.e., sections
 28 U.S.C. 586(e) and 11 U.S.C. 1326(a)(2), read together, preclude the chapter 13 trustee
 from taking any statutory commission from plan payments made in a case in which no
 confirmation order is entered. See cases cited in Motion, p. 5 n.1 The Trustee has not
 addressed nor refuted the findings of these cases. See also, In re Evans, Bankruptcy Case
 No. 19-40193-JMM (Bankr. D. Idaho Feb. 13, 2020); In re Lundy, No. 15-32271 (Bankr.
 N.D. Ohio Sept. 29, 2017) (2017 WL 4404271); In re Littrell, No. 12-01510-LT13 (Bankr.
 S.D. Cal. Feb. 7, 2014) (summary order agreeing with conclusion reached in Acevedo); In
 re Lewis, 346 B.R. 89, 102 n. 17 (Bankr. E.D. Penn. 2006); In re Weatherspoon, No. 11-
 46755-BDL (Bankr. W.D. Wash. Jan. 3, 2014).

        B.     The Trustee’s Interpretation Of Section 586 Conflicts With The
               Language In Section 1326.

        Reading these two provisions together, § 586(e) specifies how the fee is collected
 while § 1326(a) governs when the fee must be returned to the debtor. When a Chapter 13
 case is dismissed prior to confirmation of a plan, § 1326(a) requires the return of the
 collected percentage fee.

         The Trustee’s reliance on Nardello is misplaced, and its facts are distinguishable
 from those of the case at bar. Nardello involved a Chapter 13 case in which the debtor
 proposed a plan that included two sources of payments — monthly payments and monies
 received from the sale of his yacht. Nardello, 514 B.R. at 115. The debtor's plan was never
 confirmed, and the case was voluntarily dismissed. Id. at 107. Before the case was
 dismissed, the court had authorized the sale of real estate co-owned by the debtor and two
 non-debtors and ordered the trustee to hold the proceeds of the sale pending further order
 of the court. Id. at 106. The trustee paid the co-owners their share and, on dismissal,
 disbursed the proceeds remaining to the debtor, less a 6.6 percentage fee on all payments
 received by the trustee, including the portion of the proceeds of the sale that belonged to
 the co-owners. Id. at 107. The District Court found that the standing trustee was entitled
 to his percentage fee because he was required to hold the sale proceeds from the property
 pre-confirmation even though [the] proceeds were not contemplated in Debtor's initial
 plan. Had he not been required to hold the sale proceeds, there would be no justification
 for the percentage fee sought." Id. at 116 n. 2.

        In the instant case, the facts are similar to those presented in the Acevedo case. In
 that case, the debtors filed a chapter 13 bankruptcy petition, made payments to the trustee
 pursuant to the plan, but the plan was never confirmed. 497 B.R. at 114-15. There were
 no sale proceeds held by the Trustee or disbursements made, only payments to the
 Trustee pursuant to, and contemplated by, the plan pre-confirmation. The debtor did not
 consent to any disbursements by the trustee prior to confirmation.5 Additionally, the

 5 In the instant case, Debtor sought return of his statutory plan payments of $29,900 to the
 Trustee. The case was dismissed on March 6, 2020. On or about March 27, 2020, the Colorado
 Department of Revenue served the Trustee with a Warrant for Distraint in the total amount of
                                               3
Case:17-20831-MER Doc#:172 Filed:07/23/20                Entered:07/23/20 14:09:23 Page4 of 16




 Trustee was not required to disburse any creditor payments like the trustee in Nardello
 prior to plan confirmation. Thus, Nardello is not on point. See In re Evans, *20.

       In Acevedo, the court found that the first sentence of 28 U.S.C. § 586(e)(2)[23] can
 be construed in at least three ways: mandatory - Trustee collects percentage fees from all
 payments received, including payments to himself or UST System Fund even in cases
 where no plan is confirmed; collect and hold - Trustee collects and holds fees until
 confirmation; and responsibility and source - Trustee responsible for collecting
 percentage fees and identifies plan payments received as sole source for collection.” In re
 Acevedo, 497 B.R. at 122.

       The Trustee asserts that § 1326 can be read in harmony with § 586(e)(2) by
 construing § 1326(a)(2) to require the trustee to return to the debtor only those payments
 made to the trustee for distribution to creditors (less payment of administrative
 expenses), but not to require return of the trustee's percentage fee in unconfirmed cases.
 Response, p. 8.

        The Trustee’s "mandatory payment" interpretation of § 586(e)(2), however,
 creates a conflict with § 1326 because it requires the Trustee to collect and retain the
 percentage fee (or to pay any surplus to the UST System Fund) in the face of § 1326(a)(2)'s
 directive to return payments to the debtor if a plan is not confirmed. See In re Acevedo,
 497 B.R. at 122.

        To avoid this conflict, the best, most harmonious reading of the two statutes is that
 § 586(e)(2) directs the trustee to collect and hold the percentage fees pending plan
 confirmation, while § 1326(a)(2) tells the trustee when and how to disburse payments
 after confirmation or denial of confirmation, including the trustee's percentage fee. Id.6

       The Trustee argues, "even the court in Acevedo conceded that it was engaging in
 `a somewhat unnatural reading' of section 586(e)(2)'" (quoting In re Acevedo, 497 B.R.
 at 124). However, it is important to consider the full context of that quotation. The



 $13,424.00. After discussions with the Trustee, the Debtor accepted payment of $19,800 from
 the Trustee and payment of $7,505.30 was made to CDR. See Response, p. 3 n. 2.
 Notwithstanding this consent, the Trustee was not required to disburse any creditor payments,
 similar to those in Nardello, prior to plan confirmation. See In re Evans, *20.
 6 In Acevedo, the Court noted that this apparent conflict arose as a result of the changes to § 1326

 in 1984, which added subsection (a)(2). When the Bankruptcy Code was enacted in 1978, the
 legislative history stated in part: “If a private standing trustee serves, his fee is fixed by the
 Attorney General under proposed 28 U.S.C. § 586(e), and it will be payable under proposed 11
 U.S.C. 1326(a)(2).” House Report No. 95-595, 1978 U.S.C.C.A.N. 5963, 6284. Before 1984, it
 appears that the general practice was that debtors' monthly plan payments to the trustee started
 on confirmation. Thus, 28 U.S.C. § 586 did not conflict with 11 U.S.C. § 1326 because a standing
 Chapter 13 trustee typically would not receive plan payments until confirmation, and then would
 pay the trustee's percentage fee before making payments called for in the confirmed plan. In re
 Acevedo, 497 B.R. at 122 n. 24.
                                                   4
Case:17-20831-MER Doc#:172 Filed:07/23/20             Entered:07/23/20 14:09:23 Page5 of 16




 Acevedo court goes on to say, in the very next sentence, "[t]he only alternative, however,
 is a substantially less natural reading of § 1326(a)." Id. at 124-25; In re Evans, *21.

         The correct interpretation falls in line with the reasoning of Acevedo, Dickens, and
 Lundy. Section 586(e) (2) directs the trustee to collect and hold the payments pending
 plan confirmation and the source from which to collect the percentage fee, while §
 1326(a)(2) tells the trustee when and how to disburse payments before or after
 confirmation. Accordingly, the trustee must hold the payments in his possession until
 confirmation or denial of confirmation. If a chapter 13 case is dismissed pre-confirmation,
 as in this case, the trustee must return any such payments not previously paid and not yet
 due and owing to creditors to the debtor, including the trustee's percentage fee. In re
 Evans, *23-24.

        C.     The Court Need Not Defer To The US Trustee Handbook.

        The Trustee argues that if § 586(e) is ambiguous, then the Court should defer to
 the Handbook for Chapter 13 Trustees (rev. October 1, 2012) (“Handbook”). Response,
 p. 7. See BDT Farms, Inc., supra, 21 F.3d 1023, citing Chevron, USA, Inc. v. Natural
 Resources Defense Council, Inc., 467 U.S. 837, 104 S.Ct. 2778, 81 L.Ed.2d 694 (1984).

        In BDT Farms, the Tenth Circuit held that the US Trustee’s interpretation was
 reasonable, although it did so "essentially without analysis." In re Turner, 168 B.R. 882,
 885 (Bankr.W.D.Tex.1994). In Turner, the court believed that the Tenth Circuit "[i]n
 apparent frustration ... simply elected to defer to the United State Trustee's proffered
 interpretation of section 586(e)." Id.

        The Handbook is issued by the Executive Office for United States Trustees of the
 United States Department of Justice, which appoints and supervises standing trustees.7
 Chapter two, section D, entitled "Calculation and Collection of Percentage Fee," provides
 in pertinent part:

        The percentage fee is collected from all payments received by the standing
        trustee under the plan, including mortgage payments. 28 U.S.C. § 586(e)(2).
        . . . The standing trustee is authorized to collect the percentage fee upon
        receipt of the payment.

 Handbook, p. 2-3 - 2-4.

       Significantly, the Trustee disregards another provision of the Handbook, which
 provides:




 7The court may take judicial notice of the contents of the Handbook, which is publicly available
 at     https://www.justice.gov/ust/private-trusteehandbooks-reference-materials/chapter-13-
 handbooks-reference-materials. See Fed. R. Evid. 201; Fed. R. Bankr. P. 9017.
                                                 5
Case:17-20831-MER Doc#:172 Filed:07/23/20            Entered:07/23/20 14:09:23 Page6 of 16




        [i[f the plan is dismissed or converted prior to confirmation, the standing
        trustee must reverse payment of the percentage fee that had been
        collected upon receipt if there is controlling law in the district
        requiring such reversal. . . .

 Id. at 2-4 (emphasis added).

        Similarly, the Trustee ignores another provision of the Handbook in Chapter 3,
 section H (entitled "Disbursements"), paragraph 1 (entitled "Monthly Disbursements"),
 which provides:

        The standing trustee must retain debtor payments of amounts
        proposed by the plan until confirmation, unless otherwise ordered by
        the court or required by law or local rule. If the plan is confirmed, the
        standing trustee must distribute such payments in accordance with the plan
        as soon as practicable. . . . If the case is dismissed or converted pre-
        confirmation, the standing trustee must distribute or return
        funds as required by 11 U.S.C. § 1326(a)(2) . . . . See also Chapter 2,
        section D, Calculation and Collection of Percentage Fee.

 Id. at 3-36 (emphasis added).

       The Trustee argues that the US Trustee’s policy of permitting the collection of the
 percentage fee upon receipt is not manifestly contrary to the statute; rather, it is a natural
 reading of the statute. Response, p. 7.

        To the contrary--the Handbook requires the reversal of payments retained pre-
 confirmation if the case is dismissed in jurisdictions that recognize such a requirement.
 Later, the Handbook requires reversal of the payments if the case is dismissed or
 converted pre-confirmation pursuant to § 1326(a)(2), and then refers the reader back to
 the provision that requires the reversal if the case is dismissed in jurisdictions that
 recognize such a requirement. See In re Evans, at *16.

        The Handbook seemingly allows the Trustee to keep the percentage fee in some
 cases, but must return the percentage fee in other cases, depending on the district where
 the debtor is located. This policy is in direct contradiction to provide uniform nationwide
 standards in administering bankruptcy cases. Pelofsky v. Wallace, 102 F.3d 350, 356 n. 7
 (8th Cir. 1996) (deference does not permit abdication of the judicial responsibility to
 determine whether the challenged [action] is contrary to statute, ... devoid of
 administrative authority[,]" or is otherwise unreasonable).

        The Handbook, then, plays into those jurisdictions—a clear minority—that allow
 retention of the fee in dismissed and unconfirmed cases. As the Handbook is manifestly
 contrary to the express language set forth in the Bankruptcy Code, it is not entitled to any
 deference whatsoever because the US Trustee’s interpretation is unreasonable and does
 not comport with its statutory authority. See Bolen v. Dengel, 340 F.3d 300, 306 (5th Cir.
                                               6
Case:17-20831-MER Doc#:172 Filed:07/23/20          Entered:07/23/20 14:09:23 Page7 of 16




 2003) where the court did not give the United States Trustee’s Chapter 12 Handbook
 Chevron deference. (“As the EOUST Handbook qualifies as a policy statement, agency
 manual, or enforcement guideline, this Court cannot give it Chevron-style deference.”).
 Id. at 310; see also, In re Acevedo, 497 B.R. at n. 19 ([U.S. Trustee] is not charged with
 administering § 1326, which is part of the Bankruptcy Code; consequently, the UST's
 interpretation of § 1326 is not entitled to Chevron deference.").

       Because there is no local precedent or law on this issue, the Handbook is not
 conclusive, and, in any event, is not binding upon this Court. See In re Evans, at *16.


 II.   SECTION 1326 REQUIRES THE TRUSTEE TO REFUND ALL
       PAYMENTS TO THE DEBTOR UPON DISMISSAL OF A CHAPTER 13
       CASE.
        The Trustee argues that § 1326 is focused on payments to creditors: “any such
 payments not previously paid and not yet due and owing to creditors pursuant to
 paragraph (3)”. Since the standing trustee is not a creditor; the Trustee argues that
 provision does not apply to the trustee’s percentage fee. Response, p. 8.

        The Trustee’s argument is difficult to comprehend. The BAPCPA amendments
 added the language "payments not previously paid and not yet due and owing to creditors
 pursuant to paragraph (3)." “A leading bankruptcy treatise, interprets the new provision
 as requiring the Trustee, if an order has been entered, to deduct any unpaid adequate
 protection payments that are due and owing to creditors under § 1326(a)(3) before
 refunding the remaining sums to the debtor.” In re Hampton, 383 B.R. 560, 562-563
 (Bankr. S.D. Ga. 2008) citing 8 Lawrence P. King, Collier on Bankruptcy ¶ 1326.02[2][c],
 at 1326-12 (15th ed. 563*563 rev.2007).
        "Section 1326(a)(3) permits the court, after notice and a hearing, to modify,
 increase, or reduce the payments required under section 1326(a), which would include
 payments to the trustee, payments to personal property lessors, or adequate protection
 payments to holders of allowed claims secured by personal property." In re Fernandez,
 441 B.R. 84, 95 n. 17 (Bankr. S.D. Tex. 2010) (Court agrees that the payments referenced
 in (a)(3) are, in fact, adequate protection payments), aff’d No. 07-35173, 2011 WL
 1404891 (S.D. Tex. Apr. 13, 2011), aff’d 478 Fed.Appx 138 (5th Cir. 2012) (unpublished)
 citing Collier On Bankruptcy, 8-1326 at 1326.02 (16th Ed.2015).
        Under § 1326(a)(3),[3] the court after notice and hearing may modify the
 payments Debtor is making to the Trustee under § 1326(a) which include adequate
 protection payments.” In re Hampton, 383 B.R. at 562-563; In re Acosta, Case No. 14-
 5704 EAG (July 3, 2018) (Bankr. D. Puerto Rico 2018) (the plain and unambiguous
 language of section 1326(a)(2) specifically governs the disposition of chapter 13 plan
 payments, and that it clearly provides that the funds, minus adequate protection
 payments and administrative claims, should be returned to debtors," citing In re
 Inyamah, 378 B.R. 183, 185 (Bankr. S.D. Ohio 2007).
                                             7
Case:17-20831-MER Doc#:172 Filed:07/23/20          Entered:07/23/20 14:09:23 Page8 of 16




         Section 1326(a)(2) plainly states that when the bankruptcy court does not confirm
 a plan, the Chapter 13 trustee "shall return" post-petition payments to the debtor. 11
 U.S.C. § 1326(a)(2). Congress has carved out an exception to this clear rule only for
 "payments not previously paid and not yet due and owing to creditors" under § 1326(a)(3)
 and after deducting "any unpaid claim allowed under section 503(b)." Dept. of Social
 Services v. Webb, 908 F. 3d 941, 944 (4th Cir. 2018). Neither of these exceptions apply
 in this case.
        The Trustee’s fee should be returned to the Debtor because the funds do not come
 within one of the two exceptions specified in § 1326(a)(2) - not an administrative expense
 claim within 503(b), and not a “payment not previously paid and not yet due and owing
 to creditors” pursuant to § 1326(a)(3). In re Kirk, 537 B.R. 856, 862 (Bankr. N.D. Ohio
 2015); see also, In re Parker, 400 B.R. 55, 60 (Bankr. E.D. Pa. 2009); In re Clements, 495
 B.R. 74, 81-82 (Bankr. E.D. Pa. 2013); In re Dubose, 555 B.R. 41, 46 (Bankr. M.D. Ala.
 2016).
       A.     Section 1326(a)(2) Refers to All of the Debtor’s Plan Payments to
              the Trustee, Not Only the Portion for Distribution to Creditors.
        The trustee takes the position that the phrase "proposed by the plan" only includes
 that portion of the Debtor's payments to the standing trustee allocated for ultimate
 distribution to creditors. The Trustee argues that payment of the percentage fee is
 mandatory and fixed by § 586(e). Because the percentage fee must always be paid, the
 trustee reasons that the fee is not "proposed" by the plan. Response, p. 6, 8.

         In cases where no plan is confirmed, whether § 1326(a)(2) allows the trustee to
 retain the trustee's fee depends on the meaning of "payments ... in the amount... proposed
 by the plan to the trustee." 11 U.S.C. § 1326(a)(1)(A). If the payment described in §
 1326(a)(1)(A) includes trustee's fees, then under § 1326(a)(2) the trustee would not be
 entitled to retain the fees in unconfirmed cases.

        Section 1326 refers to two types of payments. First, the debtor makes plan
 payments to the trustee. See 11 U.S.C. § 1326(a)(1)(A) (providing that the debtor make
 "payments ... in the amount ... proposed by the plan to the trustee") Then, when the plan
 is confirmed the trustee takes those payments, deducts his fee, pays administrative
 claims, and pays pre-petition creditors in accordance with the terms of the plan. See §
 1326(a)(2), (b) and (c).8

       Debtor’s argument is that the percentage fee is "proposed" when formulating a
 Chapter 13 plan and is therefore included in the phrase "amount . . . proposed by the plan"
 under § 1326(a)(1)(A). He urges the Court to adopt the reasoning stated in In re Acevedo,


 8
  The payment to creditors could include adequate protection payments. See Local Bankruptcy
 Rule 2083-1(a.
                                             8
Case:17-20831-MER Doc#:172 Filed:07/23/20             Entered:07/23/20 14:09:23 Page9 of 16




 497 B.R. 112 (Bankr. D.N.M. 2013), an en banc decision supporting his position. See also,
 In re Dickens, 513 B.R. at 913.

        The Trustee is tied to the first sentence in § 586(e)(2), providing that standing
 trustees ". . . shall collect such percentage fee from all payments received . . . under plans"
 in Chapter 13 cases. He argues: (1) "plans" includes both confirmed and unconfirmed
 plans; (2) "collect" means to "obtain payment"; and (3) payment of the percentage fee is
 irrevocable and cannot be returned to the debtor. The word "plans" in § 586(a)(3)(C)
 must include plans that are not confirmed. Id. at 911. Likewise, § 586(a)(3)(B) cross-
 references provisions governing Chapter 11 plans that are not confirmed. Therefore, the
 term "plans" in § 586(a)(3)(B) must also include plans that are not confirmed. Id.

        The court also finds the interpretation in Nardello to be a strained reading of §
 1326(b). This court finds reference to "each payment to creditors under the plan" clearly
 suggests more than one payment to creditors and is a reference to periodic payments due
 to creditors under a confirmed Chapter 13 plan. Cf. In re DeSardi, 340 B.R. 790, 809
 (Bankr. S.D. Tex. 2006) ("`[P]ayment to creditors under the plan' refers to periodic
 partial payments on claims."). In re Lundy, *11.

               1.     The percentage fee collected by the standing trustee is an
                      “amount . . . proposed by the plan” under 1326(a)(1)(a).

               The Trustee argues that the Trustee’s percentage fee does not fall within the
 scope of § 1326(a)(2), as it is not a payment “proposed by a plan”, as required under 11
 U.S.C. § 1326(a)(1)(A). Response, p. 8. Since the Trustee’s percentage fee is not
 mentioned in either section 1322 or 1325, which address permissive plan treatments and
 mandatory plan requirements, the Trustee’s fee is a statutory payment required under 28
 U.S.C. § 586(e). Response, p. 8.

        Even Nardello disagrees with this argument (i.e., the Handbook makes clear that
 "payments received" includes amounts intended for the percentage fee and forms the
 basis for calculating the percentage fee.). In re Nardello, 514 B.R. at 111.

        In Dickens, the Court also disagreed with the trustee’s interpretation in that case.
 513 B.R. at 913. The Court "finds that the ordinary and natural meaning of the phrase
 `the amount proposed by the plan to the trustee' is whatever amount will be paid to the
 trustee under the plan," which includes the percentage fee. Id. citing In re Acevedo, 497
 B.R. at 119; see also In re Turner, 168 B.R. at 889 ("The payments under the plan must
 include a component for the trustee's percentage fee, because the trustee is required to
 deduct this fee from `payments received.'"(citing 28 U.S.C. § 586(e) and 11 U.S.C. §
 1326(b).

        In Dickens, the Court found that Acevedo's interpretation of "amount proposed by
 the plan to the trustee" under § 1326(a)(1)(A) made sense. 513 B.R. at 913. The Court
 recognized that "[a] debtor's plan ordinarily proposes monthly lump sum payments to the

                                               9
Case:17-20831-MER Doc#:172 Filed:07/23/20             Entered:07/23/20 14:09:23 Page10 of 16




  trustee for the term of the plan,” which is the practice in the Eastern District of Arkansas.
  Id. at 119,

         Similarly, in Colorado, the percentage fee is part and parcel of the monthly
  payments made to the Trustee. The fee is included in the monthly lump sum payment
  written down in the blank space provided for in the model plan used by debtors, including
  the one in this case. If the monthly payments do not cover the percentage fee, the Trustee
  will object to the plan. This fact, coupled with the reasoning of Acevedo, leads to the
  conclusion that the percentage fee is included and described by the statute as an "amount
  proposed by the plan to the trustee" under § 1326(a)(1), which must be returned to the
  debtor when a plan is not confirmed in accordance with subsection (a)(2).

          What the trustee must do with those payments is set forth in § 1326(a)(2) — the
  payment, which includes the amount of the trustee's percentage fee, "shall be retained by
  the trustee until confirmation or denial of confirmation." If a plan is confirmed, "the
  trustee shall distribute any such payment in accordance with the plan as soon as is
  practicable." And if a plan is not confirmed, "the trustee shall return any such payments.
  . .to the debtor" after deducting allowed administrative expenses. 11 U.S.C. § 1326(a)(2).

          The term "payment" in § 1326(a)(2) refers to the payment "made under paragraph
  (1)(A)," which, again, includes the amount of the trustee's percentage fee. Thus, if a plan
  is not confirmed, the plain language of § 1326(a)(2) requires by use of the word "shall"
  that a standing Chapter 13 trustee return the payments that she has received to the debtor,
  including any amount representing her percentage fee. In re Lundy, at *10-11.

         In summary, § 586(e)(2) specifies the source from which the trustee is to collect
  the percentage fee while § 1326(a) addresses the circumstances under which the trustee
  must return the collected fee to the debtor. If a case is dismissed prior to the confirmation
  of a plan, § 1326(a)(2) requires the trustee to return the collected percentage fee to the
  debtor.

          The Trustee argues that he should be paid for distributions made "under" or
  "pursuant to" unconfirmed plans. This argument is also misplaced --Chapter 13 Trustees
  are never permitted to make disbursements under unconfirmed plans. In re Crespin, at
  *4. See § 1326(a)(2). Instead, he must retain all money received from the debtors "until
  confirmation or denial of confirmation." Id. Were he allowed to make payments under
  unconfirmed plans, he could not comply with § 1326(a)(2), which requires the return of
  all funds to the debtor if a plan is not confirmed. After plan confirmation, the trustee is to
  begin disbursements under the plan "as soon as is practicable." Id. The trustee begins
  earning his percentage fees when the post-confirmation distributions begin. § 1326(b)(2).
  Id. at. *5.




                                               10
Case:17-20831-MER Doc#:172 Filed:07/23/20           Entered:07/23/20 14:09:23 Page11 of 16




                2.     Chapter 13 trustee must collect and hold the percentage fee
                       from all payments received.

                The Acevedo court's construction is consistent with the second definition of
  "collect." Reading § 586(e)(2) together with § 1326(a)(2)'s directive to return payments
  to the debtor if a plan is not confirmed, the court construed the term "collect" to mean "to
  collect and hold the percentage fees pending plan confirmation, while § 1326(a)(2) tells
  the trustee when and how to disburse payments after confirmation or denial of
  confirmation, including the trustee's percentage fee." Acevedo, 497 B.R. at 122.

                In Lundy, the Court agreed with the Acevedo court's more persuasive
  construction. Construing "collect" to mean that the trustee receives or just obtains
  payment of the percentage fee conflicts with the requirement under § 1326(a)(2) that
  payments made to the trustee under § 1326(a)(1)(A) be retained by the trustee until
  confirmation or denial of confirmation. The Acevedo court's "collect and hold"
  construction, on the other hand, is consistent with that requirement. Therefore, the first
  sentence of § 586(e)(2) requires a standing Chapter 13 trustee to collect and hold the
  percentage fee from all payments received under confirmed and unconfirmed plans. In
  re Lundy, *12-13.

                3.     The trustee’s percentage fee is not irrevocable.

                In his Response, the Trustee points out that some courts look to “collect” in
  § 586(e)(2) and equate that word to merely being “held,” such that it can still be returned
  to the debtor. Response, p. 9 citing In re Acevedo, 497 B.R. at 122. The Trustee argues
  that such a reading of the word is not natural and is contrary to its interpretation by the
  Supreme Court and even within the Bankruptcy Code itself. Response, p. 9, n. 19.

         To the contrary, the reading of the word to include being “held” is natural and is
  not contrary to the Supreme Court holding in Heintz nor is it contrary to the Bankruptcy
  Code. Heintz used the dictionary term - as did Acevedo in arriving at an interpretation of
  “collect”. Heintz v. Jenkins, 514 U.S. 291, 294 (1995) (relying on Black’s Law Dictionary
  263 (6th ed. 1990) that “[t]o collect a debt or claim is to obtain payment or liquidation of
  it.”).
         The Trustee also argues that he does not have to return the fees in a dismissed case
  because the funds have already been “paid” to the Trustee. Response, p. 9. He argues
  that the fees collected by a Chapter 13 trustee are not considered as undistributed funds
  once a case is dismissed because the funds were transferred into the trustee’s expense
  account and used to pay actual, necessary expenses of the operation. When the standing
  trustee obtains payment of the percentage fee, the fee cannot be returned to the Debtor.
  Response, p. 9. In other words, to "collect" a percentage fee under § 586(e)(2) is to obtain
  an irrevocable payment.
         This argument was specifically rejected in Dickens. 513 B.R. at 911. Nothing in the
  definition of "collect" advanced by the Trustee mandates a view that collection of a
                                              11
Case:17-20831-MER Doc#:172 Filed:07/23/20             Entered:07/23/20 14:09:23 Page12 of 16




  percentage fee is irrevocable and forever vests in the standing trustee. Id. citing, In re
  Acevedo, 497 B.R. at 122 (positing "at least three ways" to construe the first sentence in §
  586(e)(2)). In Dickens, the court concluded that § 1326(a)(2) sets forth the circumstances
  under which the trustee must return the collected fee to the debtor. 513 B.R. at 914.
         As evidence that payment of the percentage fee is revocable, the court noted that
  section 1226(a)(2) provides that where a chapter 12 case is dismissed prior to
  confirmation the trustee may retain his percentage fee. If retention of that fee were
  irrevocable under section 586(e)(2), there would be no need for section 1226(a)(2). Id. at
  912.

         Moreover, the trustees' interpretation is also at odds with the Trustee's duty to pay
  into the United States Trustee Program fund any collected fees during the fiscal year that
  put her over the cap of § 586(e)(2)(A). Furthermore, the trustees' interpretation of §
  586(e)(2), a provision applicable to Chapter 12 cases, makes 11 U.S.C. § 1226(a)(2)
  superfluous. The trustees' construction of § 586(e)(2) makes § 1226(a)(2) unnecessary,
  and Courts are generally obliged not to construe statutes in such a manner.

  III.   A COMPARISON OF § 1226 WITH § 1326 SUPPORTS THE DEBTOR’S
         POSITION THAT THE TRUSTEE MUST REFUND ALL PAYMENTS
         MADE BY THE DEBTOR IN AN UNCOMFIRMED CASE.
         Section 1326(a), provides, in pertinent part:

         (a) . . . If a plan is not confirmed, the trustee shall return any such
         payments not previously paid and not yet due and owing to creditors
         pursuant to paragraph (3) to the debtor, after deducting any unpaid claim
         allowed under section 503(b).

  11 U.S.C. 1326(a).

         In order to construe the meaning of this statute, it is important to consider the
  parallel provision in chapter 12. Section 1226(a), provides, in pertinent part:

         (a) . . . If a plan is not confirmed, the trustee shall return any such
         payments to the debtor, after deducting—

         (1) any unpaid claim allowed under section 503(b) of this title; and
         (2) if a standing trustee is serving in the case, the percentage fee
         fixed for such standing trustee.

  11 U.S.C. § 1226(a) (emphasis added).

        The difference in the two sections is that § 1226(a)(2) expressly allows for a trustee
  to deduct the percentage fee in unconfirmed cases while § 1326(a)(2) does not.


                                                12
Case:17-20831-MER Doc#:172 Filed:07/23/20             Entered:07/23/20 14:09:23 Page13 of 16




         The Trustee argues in conclusory fashion that the Trustee’s fee is outside the scope
  of 1326(a)(2), but falls within the broader scope of 1226(a) because the fee comprises “all
  payments and funds received by the Trustee and not just payments to the Trustee
  “proposed by the plan.” Response, p. 8, 13. As shown above, this argument fails because
  the Trustee’s percentage fee falls within the scope of 1326(a)(2). See Reply, infra, p. 10.

          A leading bankruptcy treatise states "the authority granted to the standing chapter
  12 trustee to deduct a percentage fee is unique to chapter 12. When a chapter 13 plan is
  denied confirmation, a standing chapter 13 trustee is authorized to pay unpaid
  administrative claims but is not authorized to deduct the standing trustee's percentage
  fee." 8 Collier on Bankruptcy ¶ 1226.01 (Richard Levin & Henry J. Sommer eds., 16th ed.).

         When section 1226(a) was enacted in 1986, Congress also amended section 1326.
  Congress could have provided for allowance of a standing trustee’s percentage fee in cases
  where a plan is not confirmed but it chose not to make such a change. In re Lundy, at *13.
  (internal citations omitted).

         The Trustee also argues that the difference in timing and the requirements about
  making preconfirmation payments explains why a debtor must still pay the Trustee’s fee
  in a Chapter 12 case but not in a Chapter 13 case. Response, p. 13-14. A similar argument
  was made and rejected in Evans.

         The provisions of chapter 13 requires debtors to commence making payments
  within 30 days of filing the plan. 11 U.S.C. 1326(a)(1). This obligation is accompanied by
  a subsequent provision that requires the trustee to disgorge all payments received
  pursuant to that plan if the plan is not confirmed and the case is dismissed. The
  provisions of chapter 12, on the other hand, do not require a debtor to make payments
  pre-confirmation. Yet, § 1226(b)(2) expressly allows the trustee to deduct a fee on
  payments made preconfirmation even if a case is dismissed.

          Section 1326(b) requires the trustee to pay the trustee's percentage fee before or at
  the time of each payment to creditors under the plan. But section 1326(a)(2) only allows
  the trustee to pay creditors after a plan is confirmed. If the trustee cannot pay creditors
  until a plan is confirmed, then § 1326(b) is not operative until a plan is in effect. See In re
  Rivera, 268 B.R. at 294.

          Sections § 1226(b)(2) and § 1326(b)(2) contain almost identical language. While
  § 1226(a)(2) expressly allows a trustee to deduct a percentage fee in unconfirmed cases, §
  1326(b)(2) is inoperative until a plan is in effect. If § 1326(b)(2) allows the Trustee’s fees
  to be paid regardless of whether a plan is confirmed, then § 1226(a)(2) would be
  superfluous and have no operative meaning. The Court, therefore, cannot find that §
  1326(b)(2) permits trustee fees to be paid regardless of whether a plan is confirmed. Such
  an interpretation gives operative effect to each statute: § 586(e)(2) directs the trustee to
  collect and hold the payments pending plan confirmation, while § 1326(a)(2) tells the
  trustee when and how to disburse payments before or after confirmation, including the
  trustee's percentage fee. In re Evans, at *9, *11.
                                                13
Case:17-20831-MER Doc#:172 Filed:07/23/20           Entered:07/23/20 14:09:23 Page14 of 16




  IV.    PUBLIC POLICY CONSIDERATIONS SUPPORT THE CONCLUSION
         THAT THE TRUSTEE IS NOT ENTITLED TO A STATUTORY FEE.

        The Trustee argues that public policy further supports retention of the trustee’s
  percentage fee in a case dismissed before confirmation. Response, p. 14-16.

         First, the Trustee argues that the Debtor has enjoyed the benefits of the automatic
  stay for two years. In Dickens, the Court found the Trustee’s concern that Debtor’s would
  be encouraged to file cases merely to obtain the benefits of the automatic stay to be
  unfounded given the cost debtors must first bear to file bankruptcy and the current checks
  in place to prevent abuse of the bankruptcy system. See, e.g., 11 U.S.C. §§ 362(d)(1)
  (providing relief from stay "for cause"). In re Dickens, 513 B.R. at 915.

         Second, the Trustee argues that creditors in cases with a confirmed plan would
  shoulder the Trustee’s expenses through a higher percentage fee. In Evans, the Court was
  unpersuaded by this argument. There is no cumulative fee that is shared by all debtors
  under both confirmed and unconfirmed plans. Fees described under § 586(e) are
  attributable to each individual case. Therefore, the debtors whose plans are unconfirmed
  will not bear the cost of the case administration for those cases that are dismissed prior
  to plan confirmation. In re Evans, at p. 7.

          Third, the Trustee has a multitude of mandatory responsibilities in every case and
  should not have to work for free in unconfirmed cases. Response, p. 15-16. The
  substantiality of the Trustee's work and its importance to the administration of Chapter
  13 cases is not in dispute. However, the percentage fees collected in cases that were
  dismissed or converted prior to confirmation is "insignificant" compared to the total
  revenues of the Trustee's office. See In re Dickens, 513 B.R. at 916 n. 8 (administrator
  testified that for 2012, the total amount of percentage fees the Trustee's office deducted
  in cases that were dismissed or converted prior to confirmation of a plan was
  approximately $19,500. By comparison, the amount of fees the office deducted in
  confirmed cases for the last fiscal year (October 2012 to September 2013) was
  approximately $2,672,000.)

          Debtor believes that Congress conditioned a chapter 13 trustee's
  percentage fee on the confirmation of a plan to motivate the trustee to assist
  debtors in achieving confirmation. See In re Evans, at *18. The chapter 13 case
  confirmation process is laborious for all parties, and the Trustee in his role can either
  facilitate confirmation or hinder the process by filing numerous objections over picayune
  matters or issues. Undersigned counsel has practiced consumer bankruptcy law for more
  than three decades, and worked with five Chapter 13 trustees.9 It has been the experience
  of this attorney that Mr. Goodman’s office files an inordinate and excessive number of

  9Those former and present trustees include Delores Kopel, Janet McFarlane, Sally Zeman, Doug
  Kiel and Adam Goodman.
                                               14
Case:17-20831-MER Doc#:172 Filed:07/23/20           Entered:07/23/20 14:09:23 Page15 of 16




  objections to confirmation. It is fair to say Congress intended that the Chapter 13 system
  is intended to give honest and hard-working debtors an opportunity to reorganize their
  financial affairs. Congress incentivizes a trustee’s commitment to the spirit of
  reorganization by providing compensation when a case is confirmed—not dismissed, pre-
  confirmation.

         The policy change requested by the trustees is a matter left for Congress to decide.
  Policy cannot trump the Court's duty to apply the statutory language of the Bankruptcy
  Code. In re Dickens, 531 B.R. at 916. The foremost responsibility for the Court is to
  interpret the statute in question. The Court must rely on the text of the statute, and its
  interpretation thereof, and not decide the matter based on conflicting public policy
  arguments. In re Evans, p. 7.

          Chapter 13 is a voluntary process that is meant to benefit debtors and creditors
  alike. Section 1326(a)(2) furthers this purpose by returning the funds to the debtor and
  refusing to penalize the debtor for entering this voluntary proceeding. VA Dept of Social
  Services v. Beskin, 581 B.R. 162, 166 (D. W.D. Va. 2017).

  V.    CONCLUSION.

          The correct interpretation falls in line with the reasoning of Acevedo, Dickens,
  Lundy, and Evans. Section 586(e) (2) directs the trustee to collect and hold the payments
  pending plan confirmation and the source from which to collect the percentage fee, while
  § 1326(a)(2) tells the trustee when and how to disburse payments before or after
  confirmation. Accordingly, the trustee must hold the payments in his possession until
  confirmation or denial of confirmation. If a chapter 13 case is dismissed pre-confirmation,
  as in this case, the trustee must return any such payments not previously paid and not yet
  due and owing to creditors to the debtor, including the trustee's percentage fee. The
  Trustee should amend his final report and accounting.


                                               Respectfully submitted,

  Dated: July 23, 2020                         BERKEN CLOYES, P.C.

                                               By: /s/ Stephen E. Berken
                                               Stephen E. Berken, #14926
                                               Sean Cloyes, Reg. #33381
                                               Thomas Mathiowetz, Reg. #26841
                                               Attorneys for Debtor Daniel Richard Doll
                                               1159 Delaware Street
                                               Denver, Colorado 80204
                                               Telephone: 303-632-4357
                                               Fax: 720-554-7853
                                               E-mail: stephenberkenlaw@gmail.com

                                              15
Case:17-20831-MER Doc#:172 Filed:07/23/20       Entered:07/23/20 14:09:23 Page16 of 16




                            CERTIFICATE OF SERVICE


  The undersigned hereby certifies that a true and correct copy of the DEBTOR’S REPLY TO
  TRUSTEE’S OBJECTION TO DEBTOR’S MOTION TO DISGORGE TRUSTEE’S FEES
  was served by placing the same in the United States Mail, first class postage pre-paid on
  July 23, 2020 or sent via the Court’s electronic filing system/ecf, to the following:
        Chapter 13 Trustee
        Adam M. Goodman
        P.O. Box 1169
        Denver, CO 80201-1169

        Charles H. Willman
        811 Blake Ave
        Glenwood Springs, CO 81601-3423

        Diana A. Ray
        811 Blake Ave
        Glenwood Springs, CO 81621

        Daniel Doll
        1366 West Spruce Court
        Rifle, CO 81650

        US Trustee
        1961 Stout St #12-200
        Denver, CO 80294

                                               /s/Sean Cloyes




                                          16
